Adams, Judge,
delivered tbe opinion of the court.
This was an action on the bond of the defendant Davenport, who had been appointed by the plaintiff as its agent; and this bond was given conditioned that he would perform his duties as agent, etc.
Davenport as agent recei ve”d moneys belonging to the plaintiff and failed to pay them over as required by his bond.
The answer of the defendant admits the execution of the bond ; but denies that the plaintiff was a corporation as alleged in the petition. The answer also sets up payments, all of which were credited ; and a judgment taken for the balance.
To prove the incorporation the defendant’s bond was read, which recites the name of plaintiff as “The International Insurance Company, of the City and State of New York.”
The defendant objects that this is a variance which vitiates the bond.
There seems to be no material variance'in the two names. They are substantially the same. There seem to be no grounds at all for reversing this judgment. '
Judgment affirmed.
Judge Sherwood absent, and Judge Tories not sitting; the other Judges concur.